Citation Nr: 1427548	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-45 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a nerve condition secondary to the degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980, July 1982 to December 1982, and January 1984 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010; a statement of the case was issued in October 2010; and a substantive appeal was received in November 2010.   

The Veteran also appealed the issues of entitlement to service connection for (1) a right thumb disability, (2) a left foot disability, (3) a right foot disability, (4) a neurologic disability, and (5) a nerve disability secondary to degenerative disc disease of the lumbar spine.  The RO issued a 2012 rating decision in which it granted service connection for a right foot disability, a left foot disability, a right thumb disability, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  Consequently, these issues are no longer in appellate status.

At a September 2012 informal conference with a Decision Review Officer (DRO), the Veteran stated that she would like to file an increased rating for degenerative disc disease of the lumbar spine.  This issue is referred to the RO for development and adjudication.  


FINDING OF FACT

There is no medical diagnosis of current chronic nerve condition secondary to degenerative disc disease of the cervical spine.   


CONCLUSION OF LAW

The criteria for an award of service connection for a nerve condition secondary to degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2009 and August 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in October 2012, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and the findings adequately address the relevant issue before the Board.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

At the Veteran's September 2012 DRO informal conference she stated that she had complaints of neurologic problems during service, but that she was never clinically diagnosed.  She stated that she wanted to make sure that her neurological complaints are in the VA records.  Additionally, she stated that he claims for (1) service connection for a nerve condition, (2) service connection for a neurologic disability, and (3) service connection for a bilateral foot disability were all the same issue.  She stated that if service connection is granted on these, then the issues are considered resolved.  

The service treatment records reflect that in November 1993, the Veteran complained of arm and leg numbness post-partum (STR folder No. 2).  She was diagnosed with post-partum dyesthesis.  The examiner noted that this was out of his purview and that she might need to see a neurologist.  There was no follow up treatment.

In May 2005, the Veteran underwent a neurologic consultation for evaluation of sensory abnormalities (STR folder No. 2).  She reported paresthesias with any kind of stimulation along the surfaces of the hands.  It was not present proximal to the wrist crease.  She denied any significant weakness in the hand.  The examiner's impression was that of paresthesias of the outer hand as a manifestation of a very mild ulnar nerve irritation.  He opined that this related to her job and functioning in an administrative capacity (doing a lot of writing and desk work).  

The Veteran underwent a neurologic examination in June 2008 (STR folder No. 1).  She reported bilateral hand numbness.  On the left, it involved her 3rd to 5th digits.  On the right, it involved her thumb.  There was associated neck pain, but no radicular symptoms.  She stated that she was not as strong as she used to be.  

The Veteran underwent a VA examination in August 2009.  The examiner reviewed the claims file in conjunction with the examination.  She reported that numbness began in her knees, and progressed to her feet, hands, and elbows.  The examiner noted that upper and lower perceived extremity paresthesias had been addressed by numerous neurological evaluations and were negative for any pathological findings.

The Veteran underwent another VA examination in October 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that when she was active duty, she had issues with neuropathy in her left and right outer hands.  She reported that currently, she has no issues.  Upon examination, the examiner noted that the Veteran had symptoms attributable to peripheral nerve conditions.  However, her symptoms consisted only of moderate pain and numbness in her lower extremities.  There was no pain, numbness, or paresthesias and/or dysesthesias in either of her upper extremities.  Muscle strength was 5/5 in all extremities, and deep tendon reflexes were normal in all extremities.  Sensory examination was normal in the shoulder area (C5), inner/outer forearm (C6-T1), hand/fingers (C6-C8), upper anterior thigh (L2), thigh/knee (L3-L4), and lower leg/ankle (L4/L5/S1).  The only notable sensory findings were decreased sensation in the feet/toes (L5).  

The examiner found that the Veteran's peripheral lower extremity neuropathy was related to service (and the RO granted service connection for a right foot disability, a left foot disability, a right thumb disability, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity).  The examiner did not render an opinion on a nerve condition secondary to the degenerative disc disease of the cervical spine inasmuch as there was no evidence of any such nerve condition.

The Board recognizes that the Veteran underwent an examination of the thoracolumbar spine (also in October 2012), and that the report indicates that the Veteran had signs and symptoms of radiculopathy.  Inasmuch as this was an examination of the thoracolumbar spine, the findings are not relevant to the claim of entitlement to service connection for a nerve condition secondary to the degenerative disc disease of the cervical spine.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran acknowledged at her October 2012 VA examination that she was not having any issues with her upper extremities at that time.  Moreover, the examination yielded normal findings with regards to neurologic symptoms due to a cervical spine disability.  No other evidence demonstrates a current chronic neurologic condition of the upper extremities at any time during the appeal period.  Thus, in the absence of a current disability, the preponderance of the evidence weighs against the claim. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a nerve condition secondary to the degenerative disc disease of the cervical spine must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for a nerve condition secondary to the degenerative disc disease of the cervical spine is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


